Citation Nr: 1512384	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right ankle disability. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected right ankle disability. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1988 to November 1992. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In a May 2011 rating decision, the RO, in part, denied service connection for high blood pressure and depression.  In a July 2011 rating decision, the RO, in part, denied service connection for bilateral metatarsalgia/plantar fasciitis.

The United States Court of Appeals for Veterans Claims (Court) has held that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders and foot disorders.

Additional treatment records were associated with the claims folder after the claims were last adjudicated in February 2013.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ), and the Veteran had not submitted a written waiver of this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2014).  However, none of the medical evidence pertains to the claim adjudicated herein.  Thus, it is not prejudicial for the Board to proceed with a decision on the claim.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of entitlement to service connection for hypertension and a foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran has not been shown to have a current psychiatric disorder that is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in October 2010 and March 2011, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the October 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection on both a direct and secondary basis.  The October 2010 and March 2011 letters also advised him of the division of responsibilities in obtaining such evidence and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein. 

The Veteran was also afforded a VA examination in March 2011 in connection with his claim for service connection for an acquired psychiatric disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case because it is predicated on a review of the claims file and the Veteran's own reported history, as well as on a thorough examination. While the March 2011 VA examination report did not contain an etiology opinion, the Board finds that one is not needed in this case because the Veteran has not been shown to have a current disability that could be related to service.  

The Board does acknowledge the Veteran's contention that this examination was inadequate because the examiner only spent five minutes evaluating him and he was not able to fully explain how his service-connected disability led to the development of a disability.  However, a review of the examination report shows that the VA examiner undertook a comprehensive interview and evaluation of the Veteran and determined that the Veteran did not have a mental disorder.  There is no indication from the examiner that additional information from the Veteran would have changed this determination.  Indeed, as discussed below, there are also no treatment records documenting any complaints, treatment, or diagnosis of a psychiatric disorder, and the Veteran has not identified any outstanding evidence that would otherwise show that he has a current disability.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  

The evidence of record does not show that the Veteran currently has any current psychiatric disorder.  Indeed, there are no treatment records documenting any treatment or diagnosis of a psychiatric disorder during the pendency of the appeal or within close proximately thereto.  Nor has the Veteran identified any outstanding, relevant evidence that would document a current disability.  

Significantly, the March 2011 VA examiner reviewed the claims file and the Veteran's reported history and complaints and performed a mental status evaluation after which he concluded that there was no mental disorder that met the DSM-IV diagnostic criteria.  In so doing, he also noted that there had been outpatient treatment of hospitalization for a psychiatric disorder.  He further stated that he could not render the requested opinion because there was no mental condition upon examination.  

The Veteran, as a lay person, is competent to note what he experiences, including being depressed.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
However, in this case, the question as to whether the specific degree of the symptoms meets the criteria for a diagnosis is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran's psychiatric symptoms are of such impairment to arise to a diagnosis under medical principles.   In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render psychiatric diagnoses.  See 38 C.F.R. § 3.159 (a)(1) (2014).  While the Veteran is competent to report what he experiences, he is not competent to provide a psychiatric diagnosis as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the VA psychiatric testing rendered by a trained medical professional, namely a psychiatrist.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Because the evidence shows that the Veteran does not have a psychiatric disorder during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.
ORDER

Service connection for an acquired psychiatric disorder is denied. 



REMAND

With regard to claim for service connection for hypertension, the Board notes that the Veteran has not been afforded a VA examination to determine the etiology of the disorder.  The evidence clearly shows that he has a current diagnosis, and he has claimed that the disorder is related to his service in Desert Storm.  Therefore, the Board finds that a remand is necessary.

With regard to the claim for service connection for a bilateral foot disorder, the Veteran was afforded a VA examination in July 2011.  The examiner found that the Veteran's bilateral metatarsalgia was not secondary to his service-connected right ankle disability.  He noted that such disability was common in those participating in physical activities and obese individuals.  The Board finds this examination is inadequate, as the examiner did not address whether the Veteran's foot disorder may have been aggravated by the service-connected right ankle disability. 


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral foot disorder and hypertension.  He should be specifically asked to identify any treatment records that may include blood pressure readings prior to April 2007.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current foot disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to his military service.  He or she should also specifically opine as to whether it is at least as likely as not that the current disorder is either caused by or permanently aggravated by his service-connected right ankle disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to his military service, to include his service in Desert Storm.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


